IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 20, 2008

                                       No. 07-30566                   Charles R. Fulbruge III
                                       No. 07-30613                           Clerk
                                       No. 07-30768


BARCOSH LTD.

                                                  Plaintiff - Appellee
v.

WALTER C. DUMAS; DUMAS & ASSOCIATES LAW CORPORATION

                                                  Defendants - Appellants



                  Appeals from the United States District Court
                           Middle District of Louisiana
                             USDC No. 3:06-CV-616


Before JONES, Chief Judge, and DAVIS and GARZA, Circuit Judges.
PER CURIAM:*
       Barcosh sued Walter C. Dumas and Dumas & Associates (collectively,
“Dumas”) on a debt in Ohio state court and obtained a default judgment in
August 2006. Barcosh then brought an action in the U.S. District Court for the
Middle District of Louisiana (“Middle District”) to enforce that judgment.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                      Nos. 07-30613; 07-30566; 07-30768

Barcosh prevailed at every stage below, and Dumas appealed at every stage, as
will be described. The appeals are meritless.
      First, the Middle District granted Barcosh’s motion for summary
judgment, ruling that the August 2006 Ohio judgment was valid and
enforceable. Dumas appealed that ruling to this Court in case number 07-30613.
Shortly thereafter, the Middle District learned that Dumas was working in
Louisiana state court in an apparent effort to relitigate the enforceability of the
August 2006 judgment. Dumas also was attempting to extract funds held in the
registry of the 22nd Judicial District Court of Louisiana — funds that Dumas
had expressly pledged as security for the debt to Barcosh. The Middle District
enjoined Dumas’s actions and ordered that the funds held by the 22nd District
be transferred to the registry of the Middle District. Dumas appealed these
orders in appeal number 07-30566. Most recently, the Middle District ordered
that the pledged funds be released to Barcosh in partial satisfaction of the
August 2006 Ohio judgment. Dumas appealed this order in appeal number
07-30768. All three of Dumas’s appeals are consolidated here for administrative
purposes.
      The procedural background of this case is extensive, but the following facts
will suffice. There were two separate default judgments from the Ohio court,
and two separate enforcement actions in Louisiana. The first Ohio judgment
was entered against Dumas in April 2006, and Barcosh brought an action in
Louisiana state court to enforce it. That Louisiana state court action was
dismissed without prejudice when Barcosh agreed to set aside the April 2006
judgment and allow Dumas additional time to answer in Ohio. After Dumas
failed to answer, the Ohio court issued a second default judgment against Dumas



                                        2
                       Nos. 07-30613; 07-30566; 07-30768

in August 2006. Barcosh filed the present lawsuit in the Middle District to
enforce this second, August 2006 judgment.
      Dumas’s main argument in all three appeals is that res judicata prevents
the Middle District action from going forward. Specifically, Dumas claims both
the Louisiana state court enforcement action and the Middle District
enforcement action are based on the same subject matter, namely, the
substantive debt Dumas owes Barcosh. This argument is meritless. The subject
matter of an enforcement action is the foreign judgment itself, not the
underlying claim that has already been adjudicated. As the district court noted,
“matters of enforcement are based on the fact of the judgment rather than the
facts behind the judgment.” Here, neither the Louisiana court nor the Middle
District was required (or permitted) to look into the merits of Dumas’s
underlying debt to Barcosh. See Milwaukee County v. M.E. White Co., 296 U.S.
268, 275-76 (1935). Rather, each court was concerned only with the foreign
judgment before it, and in this case there were two distinct judgments. The
record reflects that the Louisiana state court action concerned only the
enforcement of the April 2006 judgment. When the April 2006 judgment was set
aside for procedural reasons, the Louisiana state court action was dismissed
without prejudice. Those proceedings implicated neither the validity of Dumas’s
underlying debt nor the August 2006 judgment on it. Accordingly, the district
court’s summary judgment in favor of Barcosh is affirmed.
      Nor did the district court abuse its discretion in the other matters on
appeal including, inter alia, the enforceability of the August 2006 judgment, the
propriety of injunctive relief, the sequestration of funds, and the release of funds
to Barcosh. These issues were properly addressed by the district court and


                                         3
                      Nos. 07-30613; 07-30566; 07-30768

require no further discussion. For essentially the same reasons stated below, the
judgments of the district court in all three appeals before this Court are
AFFIRMED.




                                       4